UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 4, 2014 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35902 51-0327886 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 444 South Ellis Street Chandler, Arizona 85224 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (602)910-2617 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
